per curiam:
Nuevamente nos vemos obligados a ejercer nuestra facultad disciplinaria para suspender indefinida-mente a un letrado de la práctica de la abogacía. Aunque todas las faltas éticas que nos llevan a tomar este tipo de decisiones son reprochables, la que hoy nos atañe, sin duda, socava la integridad que debe caracterizar a esta profesión. Hoy suspendemos al Ledo. Kermidt R. Troche Mercado de-bido a que su obra notarial adolece de una deuda arancela-ria ascendente a poco menos de $400,000. El licenciado re-conoció esta deficiencia y admite que no posee argumentos que pueda presentar en su defensa, más allá de aceptar que falló en los deberes que debió ejercer responsablemente como notario. Por ello, y conforme a lo detallado a continua-ción, ordenamos la suspensión inmediata e indefinida de este letrado del ejercicio de la abogacía.
*749HH
El licenciado Troche Mercado fue admitido al ejercicio de la abogacía el 22 de julio de 1997 y al de la notaría el 6 de agosto de ese mismo año. El 19 de junio de 2015 lo suspen-dimos del ejercicio de la notaría por hechos que detallare-mos a continuación, los cuales hoy nos motivan a dictaminar que tampoco debe continuar su práctica como abogado. Veamos.
El 29 de agosto de 2014 compareció ante este Tribunal el Director de la Oficina de Inspección de Notarías (ODIN), el Ledo. Manuel Avila de Jesús, mediante una “Moción ur-gente solicitando remedios”. En su escrito informó que la obra notarial correspondiente a los años 2004, 2005, 2006, 2007, 2008, y 2009 del licenciado Troche Mercado adolecía de una deuda arancelaria ascendente a $393,988 y de una de $693 correspondientes a los sellos para la Sociedad de Asistencia Legal. Se detalló que se le informa estas deficien-cias al notario desde el 2010, sin que las haya subsanado o intentado subsanar. Ante ello, el 8 de septiembre de 2014 ordenamos la incautación de dicha obra notarial para que el Director de la ODIN la inspeccionara y nos rindiera un in-forme y sus respectivas recomendaciones disciplinarias. Esta Resolución le fue notificada personalmente al licen-ciado Troche Mercado.
En atención a lo ordenado, el 15 de septiembre de 2014 compareció el Director de la ODIN notificando que persis-tían las mismas deficiencias que había señalado previa-mente y recomendó que el licenciado Troche Mercado fuera suspendido de forma indefinida del ejercicio de la notaría. Consecuentemente, el 6 de febrero de 2015 emitimos una orden para que el licenciado nos mostrara causa por la cual no debíamos aceptar la recomendación del Director de la ODIN y, además, referir al Secretario de Justicia el asunto referente a la deficiencia arancelaria. También le apercibi-mos al abogado que su incomparecencia se interpretaría como que se allanaba a las recomendaciones de la ODIN.
*750El licenciado Troche Mercado no compareció según se le ordenó y, en consecuencia, el 19 de junio de 2015 emitimos una Resolución suspendiéndolo inmediata e indefinida-mente del ejercicio de la notaría.(1) Le ordenamos además que, en un término de 20 días a partir de la notificación de esa Resolución, mostrara causa por la cual no debíamos suspenderlo inmediata e indefinidamente del ejercicio de la profesión. Asimismo, referimos el asunto de la deuda arancelaria al Departamento de Justicia para la investiga-ción y acción correspondientes.(2) Este dictamen se le noti-ficó personalmente al licenciado el 30 de junio de 2015 a través de la Oficina de Alguaciles de este Tribunal.
El licenciado Troche Mercado compareció a esta Curia el 14 de agosto de 2015 por conducto de su representación legal y presentó un escrito titulado “Contestación”. Allí ex-puso que se sentía “franca y sumamente avergonzado y arrepentido de no haber sido escrupuloso en el manejo de dichos fondos”(3) y que no había emitido respuesta alguna a la recomendación consignada en el Informe del Director de la ODIN porque, a su entender, “la misma era correcta en derecho y no había ni tenía algo que alegar en su defensa”.(4) En esencia, aceptó la deuda arancelaria y su responsabilidad de satisfacerla.
HH ! — I
Sabemos que los notarios y las notarías tienen la obligación de cumplir cabalmente con la Ley Notarial de Puerto Rico(5) y el Reglamento Notarial de Puerto Rico.(6) *751Los notarios y notarías deben tener un cuidado extremo en esto y deben desempeñarse con esmero, diligencia y es-tricto celo profesional. (7) Por lo tanto, el incumplimiento con estas fuentes de obligaciones y deberes los expone a la acción disciplinaria correspondiente(8) Así también, hemos enfatizado que desacatar los requerimientos cursados por la ODIN equivale a ignorar las órdenes de este Tribunal. (9) Ya hemos mencionado que la inercia de los abogados y las abogadas en atender las comunicaciones relacionadas con las investigaciones sobre el ejercicio de la notaría tiene el mismo efecto disruptivo que cuando se desatiende una or-den directa de este Tribunal.(10)
Conforme a la Ley Notarial de Puerto Rico, todo notario debe cancelar los sellos correspondientes inmediatamente después del acto notarial,(11) y en innumerables ocasiones hemos expresado las serias consecuencias del incumplimiento con dicho deber. (12) Más aún, por cuanto el importe de los sellos normalmente se le cobra al cliente al momento de otorgar el instrumento público, dicha falta podría incluso resultar en la configuración del delito de apropiación ilegal.(13) Ante ello, es intolerable y reprochable que un notario adeude sumas por este concepto.
Hemos ejercido nuestra facultad disciplinaria ante la negativa de un abogado de cumplir con estos deberes y nos hemos expresado de la manera siguiente:
*752Todo notario tiene la ineludible obligación de adherir y can-celar en cada documento o instrumento público que autorice y en las copias certificadas que de ellas expida los correspon-dientes sellos de aranceles notariales. Se trata, pues, de un deber ministerial al que deberá darle cumplimiento estricto y que requiere que el arancel sea adherido al momento de su otorgamiento. Ello debido a que en estas copias certificadas que el notario expide, éste da fe de haber adherido y cancelado los referidos aranceles. Por lo tanto, al no hacerlo estaría dando fe de haber realizado un acto que realmente no efectuó, lo que constituye una falta extremadamente grave.
Además, incumplir con esta singular obligación expone al notario a que sea objeto de las más severas sanciones discipli-narias y conlleva que pueda ser responsable tanto en el ámbito civil como en el penal, dependiendo de las circunstancias en que ocurra tal violación. (Enfasis nuestro y citas omitidas)(14)
I — I HH I — i
El licenciado Troche Mercado ha incumplido crasa-mente con sus deberes como notario y ha mancillado la fe pública notarial al mantener hasta hoy una deuda arance-laria de casi $400,000. Si bien este fue suspendido como notario recientemente, tales faltas también nos motivan a suspenderlo de la práctica de la abogacía. El licenciado no mostró causa por la cual debiéramos actuar en contrario. Tal como hemos dictado,
[...] con su actitud y conducta ha impedido las funciones de [la Oficina de Inspección de Notarías] al no corregir las deficien-cias de su obra notarial, lo cual incluye la falta grave de au-sencia de sellos de rentas internas y notariales. Tal conducta es reflejo de que el abogado abandonó su responsabilidad como miembro de esta profesión al desplegar una actitud de indife-rencia ante su deber como notario. (Enfasis suplido)(15)
*753En vista de lo anterior, decretamos su suspensión inde-finida e inmediata del ejercicio de la abogacía según se le había apercibido. Le imponemos el deber de notificar a to-dos sus clientes de su inhabilidad de seguir representándo-los, devolverles los expedientes de casos pendientes y cua-lesquiera honorarios recibidos por trabajos no realizados, e informar su suspensión indefinida a los foros judiciales y administrativos de Puerto Rico. Por otro lado, tiene la obli-gación de subsanar las deficiencias señaladas en el Informe rendido por la ODIN. Debe acreditar y certificar a este Tribunal el cumplimiento con lo anterior dentro del término de 30 días a partir de la notificación de esta Opinión “per cu-riam” y Sentencia.

Se dictará Sentencia de conformidad.


 In re Troche Mercado, 193 DPR 301 (2015).


 Dicha Resolución se le notificó a la Procuradora General el 7 de agosto de 2015 junto con la copia de un informe suplementario que el Director de la ODIN presentó el 20 de julio de 2015 en el que informa el estado de la obra notarial incautada.


 Contestación, 14 de agosto de 2015, pág. 2.


 íd., pág. 1.


6) 4 LPRA see. 2001 et sea.


 4 LPRAAp. XXIV.


 In re Martínez Sotomayor, 189 DPR 492, 499 (2013).


 íd.


 In re Rodríguez Zayas, 194 DPR 337 (2015).


 In re Miranda Gutiérrez, 188 DPR 745, 747 (2013).


 Véase el Art. 10 de la Ley Notarial de Puerto Rico, 4 LPRA see. 2021.


 In re Salas Arana, 170 DPR 202 (2007); In re Amundaray Rivera, 163 DPR 251 (2004); In re Casiano Silva, 145 DPR 343, 347 (1998); In re Cardona Estelritz, 137 DPR 453, 455 (1994).


 In re Cubero Feliciano, 178 DPR 630 (2010); In re Merino Quiñones, 115 DPR 812, 814 (1984).


 In re Román Jiménez, 161 DPR 727, 731 (2004).


 In re Miranda Gutierrez, supra, pág. 748.